Interim Decision #1341

MATTER or BARREIROS
In RESCISSION Proceedings
A-10953140

Decided by Board Hay 21, 1964
In rescission proceedings under section 240(a), Immigration and Nationality
Act, the burden of proof rests With the Governmeni, to establish by a preponderance of reasonable, substantial, and probative evidence that respondent
was ineligible for adjustment of status under section 245 of the Act.

Respondent appeals from the order of the special inquiry officer rewinding the adjustment to lawful permanent residence respondent
received under section 245 of the Act (8 U.S.C. 1255 (1958)) on
February 11, 1959 ; the trial attorney appeals from that portion of the
special inquiry officer's order defining the Service's burden of proof.
Respondent's appeal will be dismissed; the trial attorney's sustained.
We shall deal first with the issue as to the nature of the burden of
proof inn rescission proceeding.
Section 246 of the Act (8 U.S.C. 1256 (1958)) under which the
rescission proceeding was brought, roads in pertinent part as follows:
* * * If, at any time within five years after the status of a person has been
otherwise adjusted under the provisions of section 245 or 249 of this Act or any
other provision of law to that of an alien lawfully admitted for permanent

residence, it shall appear to the satisfaction of the Attorney General twat the
person was not in fact eligible for such adjustment of status, the Attorney General shall rescind the action taken granting an adjustment of status to such
person and cancelling deportation in the case of such person if that occurred
and the person shall thereupon be subject to all provisions of this Act to the
same extent as if the adjustment of status had not been made.

The special inquiry officer held that the Service which has the burden of proving that respondent had not been eligible for the adjustment can successfully meet its burden only by proof which convinces
"almost, if not actually beyond a reasonable doubt" (p. 9, special inquiry officer's opinion) ; the trial attorney contends that the Service
should carry no more than the usual burden of proof in civil proceedings; that is, the Service should be able to establish its case by a preponderance of the evidence. We believe the trial attorney has stated
the rule properly.
536

Interim Decision #1341
The special inquiry officer based his conclusion on judicial and dictionary definitions of "satisfy". He has failed to take into account
that other definitions exist; among these is one that in our opinion
is even more appropriate to the situation before us than the definition
he has relied upon. Definitions hi judicial matters, for the most part,
require the word "satisfy" when applied to burden of proof, to mean
that something more than a preponderance of the evidence is involved

(147 ALR 880-439 ("to the satisfaction of the jury") ) ; however, in
administrative matters, the weight of authority appears to be that
the word is used to designate the individual who is to make the determination and to require him to make his determination in the manner
that a reasonable man acting in good faith would. Illustrative of such
use are the following cases :
Qmintana v. Holland, 255 F.2d 161 (3d Cir., 1958) (a recision of suspension of
deportation proceedings under the very section in issue here). The court interpreting the phrase "it shall appear to the satisfaction of the Attorney General"
eliminating the possibility that it authorised the Attorney General to follow a

subjective standard stated, "We think it means a reasonable determination made
in good faith after such investigation and hearing as is required."
National Association of Securities Dealer, Ina v. SEC, 143 F.20 62, 66 (3d Cir.,
1944). The court held that the phrase "establish to the satisfaction of the
Commission" required an applicant to present substantial evidence to the
Commission.
O'Neal v. United States, 140 F.20 902, 912 (6th Gin, 1944). The court held
that since a; statute giving the President power to institute rationing when he is
"satisfied" that a shortage exists, also gave him the power to investigate and
administer the statute, the word "satisfied" was meant to be the equivalent of
"iands" 2

Since substantial authority exists in administrative matters for interpreting the "satisfied" phrase as the designation of a person who is
to make a finding on a certain objective standard—the standard of a
reasonable man meting without bias, and since reasonable men (juries

for example) daily make findings on important issues by a preponderance of the evidence, and since the preponderance rule is the usual
one in civil matters, the special inquiry officer's departure from the
usual standard can be accepted only if some strong reason justifying
a departure is set forth.

No reason in the history of the legislation is given. We find none.
The Senate committee describing the section stated that it called for
rescission in those eases where "it shall appear to the Attorney General"
that the person was ineligible (S. Rep. No. 1137, 82nd Cong., 2d Sess.
Illustrative of still another use: Montgomery v. Ffrenclt, 299 F. 2d 730, 735
(8th Cir., 1962). The court held that a law requiring a petitioner to "establish
to the satisfaction of the Attorney General" that he would give proper care to an
orphan he desired to bring to the United States, gave the Attorney General a
discretion to act which would not be reviewed hr the court.
'

537

Interim Decision #1841
26 (1952) ). The House committee stated that the section provides
for rescission "when subsequently found [by the Attorney General]
that the alien was not, in fact, eligible for adjustment." (H.R. Rep.
No. 1356 (82nd Cong., 2d Seas. 63 (1952)). The commentary on the
Immigration and Nationality Act found at 8 U.S.C.A. p. '71 states
that the section permits rescission "when it is found that the person
was in fact not eligible". There is thus no indication in the history
of the legislation that a departure from the usual burden of proof in
deportation proceedings was intended.
The dictionary definition relied upon by the special inquiry officer
does not support his position that something just short of proof
beyond a reasonable doubt is required; his own standard falls short
of that demanded by the definition. This dictionary definition defines
"satisfy" as "to free from doubt, suspicion, or uncertainty; to give
full assurance; to set at rest the mind of; to convince"; even proof
beyond a reasonable doubt leaves room for some doubt or suspicion
or uncertainty, and the special inquiry officer calls for less than proof
beyond a reasonable doubt.
One other aspect should be considered: Does the nature of an
administrative rescission proceeding call for a higher standard of proof
than the usual one in administrative matters? We think not. The
issue in the rescission proceeding is ncit too different from that in the
deportation proceeding where the question often is whether an alien
legally in the United States is entitled to remain; and, the issue in
the rescission proceeding is in the abstract not as important as is the
issue in the administrative expatriation proceeding where the issue
is whether United States citizenship has been lost. Yet, in both the
deportation and the expatriation proceeding, the burden upon the
Service is to establish its case by no more than a preponderance of evidence. (In fact, Congress enacted legislation to clarify its intent that
no greater burden was to be borne in the expatriation matter (section
349(c) of the Act, 8 13.S.C. 1181 (c) (Supp. IV) .)
Thus, considering the history of the legislation, the judicial decisions, the dictionary definition and the nature of the proceeding,
we find no reason for placing a greater burden upon the Attorney
General in rescission proceedings than has been placed upon him in
deportation matters. We conclude the Service must establish its contention in this rescission proceeding by a preponderance of evidence
which is reasonable, substantial and probative.
We may now deal with the factual situation. Respondent, a 28year-old married male, alien, a native and citizen of Portugal, was
admitted as a. visitor on April 8, 1957 for a period of six months. On
May 5, 1958, his status was changed to that of a student and he was
authorized to remain in the United States until April 12, 1959. On
538

Interim Decision #1341
September 5, 1958, he married Margaret Preston, a citizen. On December 23, 1958 she filed a visa petition on respondent's behalf; the
petition was approved on February 10, 1959. On the same date,
respondent filed. an application to acquire the status of a. lawful permanent resident under section 245 of the Act. The application was
granted by order of the District Director on February 11, 1959.
Prior to January 12, 1962, the respondent was acquitted on a federal
indictment charging him with committing a fraud against the United
States in that his marriage was not a bona fide one. On January 12,
1962 respondent divorced his wife. On January 17, 1963 the Service
served the respondent with a notice that it intended to rescind the
adjustment of status which he had received on February 11, 1959.
The basis for the rescission was the allegation that his marriage had
been entered into solely for the purpose of obtaining the adjustment
of status, and that it had not resulted in &bona fide husband and wife
p. On December 17, 1963 after a hearing begun on July 10,
relationshi
1903, the special inquiry officer entered the order from which the

respondent and the Service appeal.
The Service contends that George Silva, respondent's friend, married
Priscilla Ann Muller for the sole purpose of obtaining an adjustment

of his status based upon his wife's citizenship, that he introduced
respondent to Priscilla's girl friend, Margaret Preston, that Margaret
agreed to marry the respondent for $300 with the understanding that
she would not live with the respondent, that she would not be a. wife
to him, and that she would be given a divorce after respondent had
become a lawful permanent resident of the United States. Margaret
appeared as a Service witness and George Silva as a witness for respondent. The Service presented John Warick and Emil Neto, resi-

dents of the apartment house in which respondent allegedly lived with
Margaret.
The respondent denies that his marriage was other than a bona fide
one. He testified that he married Margaret in good faith, that he
lived with her for a three-year period from the time he married her,
and that he supported her. Respondent presented Mrs. Silvina Noguera who testified she visited the respondent and Margaret at their
apartment on nine or ten occasions, two photographs of Margaret
offered to show that she was an attractive woman with whom a man
would well be desirous of entering into a bona Me relationship, a
post card written by Margaret to the respondent's mother, two letters
purportedly from Margaret asking the respondent for money, and a
bank book to establish that he could not have made a payment to
Margaret for marrying him.
The special inquiry officer considering the demeanor, interest, and
bias of the respondent and his witnesses concluded that they were not
539

Interim Decision #1341
credible witnesses. He stated that Margaret was a person. who had
engaged in immoral and illegal activities, that she had testified falsely
in regard to other matters, and that she had lived in a homosexual
relationship with Priscilla, but he concluded she had testified truthfully at the deportation hearing.

Respondent testified that after the marriage, he and his wife had
lived at 51 Madison Street, Newark, New Jersey, for three years, and
that in this period she had been absent from the apartment visiting
friends about 50 days, a. total which includes 30 days in 1960 during
which respondent himself was outside the United States visiting in
Portugal. Respondent's wife denied that she had ever lived with
him at the apartment. She admitted that she had been there on two
occasions in connection with some business she had with the
respondent.
Let us examine the testimony on this issue in detail. Respondent
testified that sometime before the marriage he found an apartment
that was about to be vacated (p. 21), and that the day before the marriage, he attempted to obtain possession of the apartment but could
not because it was not to be vacated for another week or two (p. 22).
After the marriage, respondent and his wife went to a show in New
York and then to a hotel (p. 22), they stayed there for a day or two
(p. 32), then came to Newark where they spent the night in his cousin's
house (pp. 35-36). From his cousin's house, they went either to a
hotel or to 51 Madison Street (p. 36) where the apartment was located.
At a later hearing (September 23, 1063), respondent was again
questioned concerning his actions immediately after the marriage. He
testified that he and Margaret had stayed in the New York hotel a few
days (pp. 291-292), that they went to a Newark hotel for two nights,
and that they had then gone to the apartment (pp. 292-4) .
Silvina Noguera, respondent's cousin, testified that the respondent
had brought his wife Margaret to her house, that they had come about
two or three days after the wedding (p. 183), that they did not stay
long on that occasion, that she took them shopping to buy clothes for
Margaret, and that she then drove them to their apartment at Madison
Street (pp. 183-181). Mrs. Noguera was not questioned as to whether
the respondent and his wife stayed overnight, and the respondent was
not questioned concerning the conflict between his testimony that he
stayed overnight at Mrs. Noguera's and her testimony that they had
only spent a few hours there when he visited after the wedding.
On July 10, 1963, respondent testified" thathis wife had lived with
him for three years, being absent from him for short visits and on the
occasion when he visited to Portugal; he stated that he left for work
11:00 o'clock at night and that she would sometimes leave the house
around 10 or 10:30 to visit friends while he was working, and that ex540

Interim Decision #1341
cept for the times she left him to visit, she resided with him in the same
house day after day as man and wife (pp. 27-9, 32-3, 36-8, 44-5) . On
September 23, 1963 respondent testified that except for Margaret's
brief visits, she was always at the apartment with him, although she

apparently spent nights away because he worked in the nighttime
(pp. 294-5) and that she was with him "sometimes in the daytime"
(p. 295). He repeated that his wife had been with him more times

than she had been out (p. 300), that she had left her clothing at the
apartment even when she was absent for a few days (p. 305), that the
total absences amounted to about 40 or 50 days (p. 307), that when she
did go out, she sometimes went Tuesday or Friday, that sometimes she
left Friday and stayed away until Monday, but that most Saturdays
she spent in the apartment (p. 308) .
Respondent's former wife, Margaret, testified she had not stayed
overnight at the home of respondent's cousin, and that she had never

lived with him at 51 Madison Street but that she had been there about
a. month after the marriage to sign some papers (p. 126). This witness, besides being a call girl, displayed such a disregard for truth in

executing documents under oath in connection with adjusting the respondent's status to that of a permanent resident that no credence can
be given her uncorroborated testimony. The testimony of Priscilla
cannot be considered as corroboratory because Priscilla herself is not
credible without some corroboration. of her testimony.
There is some corroboration for Margaret's testimony that she did
not stay with respondent overnight, at the home of respondent's cousin
since respondent's cousin stated that their visit had been a short one,
that she had taken them shopping, and that she had taken them home
to the Madison Street address.
There is some corroboration of Margaret's testimony that she did not
reside with respondent at 51 Madison Street; this is in the form of
two letters coming from Margaret. The first letter (undated but
written before August 1, 1959) informs respondent that Margaret is
in Long Island without money and that his remittance of $2.00 was no
help to her in buying food, paying for the rent, purchasing gas or taking care of her two dogs, and that she needed $100 (Ex. 11, pp. 131,
133-4). The second letter, dated August 1, 1959, recalls the destitute
circumstances in Long Island; it states that Margaret had lost both her
dogs and practically everything she owned, that she had to hike back
to New York, that she was "on 69th again and had to start from
scratch", and that she wanted a divorce (Ex. 21, pp. 150-1). (A
third letter (Ex. 23) is undated and it cannot be determined whether
it was written while the parties were supposed to be living together.)
We find in these letters corroboration of Margaret's testimony that
she had not lived with respondent. If as the respondent testified,
541

Interim Decision #usci
Margaret dwelt with him daily except for short visits to friends it is
difficult to understand why she had to write to him for money and why
he was expected to send her money instead of just giving it to her.
Moreover, the letter showing that 3Sargerst was living in Long Island,

with her TV set and other possessions and that she had to "pay rent"
(Ex. 11), and the letter stating that Margaret had lost practically
everything she owned, that she was 69th again, and that she had to
start from scratch (Ex. 21) are hardly the letters of one who was
merely away from Madison Street on a. short visit to friends.
Some corroboration of the claim that Margaret did not live with
respondent is seen also in the following: Margaret's presence in
Newark was made necessary by the Service request that she appear for
an interview in connection with her visa petition on February 10,1959;
she signed a, joint income tax return for 1958 on the same date (Ex. 17) •
This coincidence raises a question as to whether Margaret was available to the respondent us he claimed daily, or whether he took advantage of her presence in Newark for immigration purposes to have her
sign the return.
We do not find any substantial conflict between Margaret's testimony on this issue and the testimony of the two witnesses who were
respondent's cotenants. The respondent stated that his neighbor in
the apartment across from him must have seen Margaret on many occasions because of the number of times Margaret was there and that
the witness had probably seen Margaret when he came into respondent's apartment. This neighbor testified that he had seen Margaret
on only two occasions and both occasions had been shortly after the
respondent had moved into the apartment. The tenant on the ground
floor testified he had seen respondent but had never seen a -woman enter
respondent's apartment. He had heard footsteps indicating the presence of more than one person in respondent's apartment but could not
identify the footsteps.
Counsel's attack upon the credibility of Mamgaret is well taken but
we have credited only testimony which is corroborated. Respondent's
acquittal on criminal charges based on facts which in turn are the
basis for the charge here does not require dismissal of the deportation
charge since.the burden of proof in each case is different. Margaret's
admission that she had relations with respondent on one occasion (for
pay) does not make a bona fide marriage relationship exist where
none was intended (pp. 132-3, 135) ; whether or not the possibility of
blackmailing respondent was a factor in persuading Margaret to enter
into the marriage need not be discussed in view of the proof here that
respondent did not intend to enter a, bona fide marriarre relationship.
We believe that the Service has borne its burden of establishing by
a preponderance of evidence that is reasonable, substantial and pro542

Interim Decision #1341
bative, that respondent entered into a marriage with Margaret Estelle
Preston on September 5, 1958 at Elkton, Maryland solely to enable
him to adjust his status to that of a permanent resident: no bona fide
husband-wife relationship was intended and none resulted. Respondent was not eligible for the adjustment of status which be was
granted by the District Director, Newark, New Jersey on February
n, 1959. The appeal of the respondent will be dismissed.
ORDER: It is ordered that the appeal of the respondent be and
the same is hereby dismissed.

543

